DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/883,247 filed on November 30, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 and 17-20 are still pending, with claims 1, 4-8, 10-14 and 17-20 being currently amended. Claim 16 is cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claim 19 are accepted. The 112(b) rejection of claim 19 is therefore withdrawn.

Response to Arguments
Applicant’s arguments, see page 16 of the remarks, filed November 30, 2020, with respect to the 102/103 rejections of claims 1-15 and 17-20 have been fully considered and are persuasive.  The 102/103 rejections of claims 1-15 and 17-20have been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.

Claims 2-7, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 8 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claims 9-13, being dependent on claim 8, are allowable for the same reasons as claim 8. 
Claim 14 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1. 
Claims 15 and 17-20, being dependent on claim 15, are allowable for the same reasons as claim 15. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859